Case 2:18-Cv-00109-.]PB Document 19-3 Filed 02/08/19 Page 1 of 2 Page|D #: 84

EXHIBIT
C

Case 2:18-cv-00109-.]PB Document 19-3 Filed 02/08/19 Page 2 of 2 Page|D #: 85

Hall, Jessica

From: Umstot, Peyton

Sent: Tuesday, October 04, 2016 3:26 PM
To: 'Eric Hedrick'; Cul|ers, Tim

Subject: RE: Placement

Eric,

This email is to confirm that Pi|grim’s Moorefield Complex received your email yesterday requesting to terminate the
broiler production agreement. The complex also confirms receipt of your request that Pilgrim's no longer place chicks
back on Triple R Farm after the current flock is removed for processing. Your letter has been tendered to the appropriate
individuai. ln the meantime , and per your request , Pi|grims will not slot your farm to receive chicks in the future.

Peyton Umstot
Pilgrims

From: Eric Hedrick lmelth:ekhedrick§a§yahoo.com]
Sent: Monday, October 03, 2016 12:28 PM

To: Umstot, Peyton; Cullers, Tim
Subject: Placernent

This email is to inform you that we will not be taking any more chicks after
this flock we have now is finished We are closing our doors.

Please respond so we know you have received this.

Eric and Rachei Hedrick
Triple R Ranch I_.LC

